 I306DECISIONS OF NATIONAL LABOR RELATIONS BOARDChildren's Baptist Home of Southern CaliforniaandAmerican Federation of State,County &MunicipalEmployees,AFL-CIO,Council36, Petitioner. Case31-RC-2618December 5, 1974DECISION AND ORDER DIRECTINGHEARINGBY CHAIRMAN MILLER AND MEMBERSFANNING ANDPENELLOThis case comes before the Board on exceptions andamended exceptions to the Regional Director's Reporton Objections, filed by the Employer on April 22 andJune 18, 1974, respectively, and on a motion' for recon-sideration, filed by the Employer on June 20, 1974. Theexceptions contend that the Regional Director erred infailing to sustain the Employer's objections and setaside the election, and the amended exceptions and theMotion for Reconsideration contest the Acting Re-gional Director's decision to assert jurisdiction over theEmployer and direct the. election in the first place. Theprocedural facts of the case, briefly, are as follows:On November 2, 1973, the Petitioner filed a petitionin this case, and on November 29, 1973, theIntervenor' filed a motion to intervene. On December3, 1973, a hearing was held limited to the question ofwhether the Board should assert its discretionary juris-diction over the Employer; the Employer stronglyurged that under the Board's then-existing case law, itshould not. The Employer's main argument was thatthe Board's decisions to assert jurisdiction over theemployers inJewish Orphan's Home of Southern Cali-fornia a/k/a Vista Del Mar Child Care Service,191NLRB 32 (1971), andThe Children's Village, Inc.,186NLRB 953 (1970), were inapplicable here-first, be-cause the Board there explicitly declined to set perma-nent jurisdictional standards for child care centers, andsecond, because the Employer's volume of interstatebusiness is significantly less than that of the employersin those cases.On December 28, 1973, the Acting Regional Direc-tor for Region 31 issued a Decision and Direction ofElection specifically concluding, after a thorough dis-cussion of the evidence adduced at the hearing, that theEmployer's operations here were sufficiently similar tothose of the employers inJewish Orphan's HomeandChildren's Villageto warrant assertion of the Board'sjurisdiction., The Employer did not request review ofthat Decision.IThe Intervenor is Service&HospitalWorkers,Local399,AFL-CIO.215 NLRB No. 45Thereafter, an election by secret ballot was con-ducted on January 23, 1974, among the employees inthe units found appropriate. The tally of ballots showedthat of the approximately 58 eligible voters in votinggroups A and B,2 51 valid ballots were cast, of which34 were for the Petitioner, 1 was for the Intervenor, and15 were against representation by either labor organiza-tion; and that, of the approximately 8 eligible voters invoting group C, 6 valid ballots were cast, of which 1was for, and 5 were against, the Petitioner.On January 30, 1974, the Employer filed a numberof timely objections to conduct affecting the results ofthe election.'Pursuant to the Board's Rules and Regulations, Ser-ies, 8, as amended, the Regional Director conducted aninvestigation of the Employer's objections and, onApril 9, 1974, issued and served on the parties a reporton objections and order directing hearing. In that re-port, the Regional Director recommended that theBoard overrule Objections l,c and 1, d(2) and order ahearing for the purpose of obtaining evidence bearingon the issues raised by Objection 1, d(1). Thereafter, onApril 22, 1974, the Employer filed exceptions to theRegional Director's report and a brief in supportthereof.In the meantime, on April 16, 1974, the Petitioner,also called AFSCME, filed with the Regional Directorunfair labor practice charges alleging that the Em-ployer had committed a series of unfair labor practicesincluding the discharge of 13 employees on April 9,1974, allegedly because they had engaged in protectedconcerted activities during the election campaign. OnMay 21, 1974, the Regional Director issued a com-plaint based on the unfair labor practice charges filedagainst the Employer.4While the matter was pending before the Board onthe Employer's exceptions to the Regional Director'sreport, the Board (Member Fanning dissenting), onMay 24, 1974, issued its decision inMing Quong Chil-dren's Center,210 NLRB 899, explicitly overruling itsprior decisions inJewish Orphan's HomeandChil-2The three voting groups were: (A) all child care workers, clinic attend-ants, drivers, laundry andmaintenancestaff, night watchmen, cooks, dish-washers, recreation leaders,teaching assistants,and ceramic instructors;(B) all social workers; and (C) all office clerical workers. The employees ingroup B voted to be included with those in group A. The Intervenor did notparticipate in group C's voting.3Objection l,c alleged that the Petitioner had made a material misre-presentation by implying that it never required employees to obtain unionmembership; Objection 1,d(1) alleged that the Petitioner had made amaterialmisrepresentation by claiming to have had a 3-year collective-bargainingcontract with Jewish Orphan's Home; and Objection l,d(2) al-leged that the Petitioner had made a material misrepresentation by claimingto have won certain wage increases in its current negotiations for a newcollective-bargaining contract with Jewish Orphan's Home. The remainingobjections-l,a; l,b; and 2-were withdrawn by the Employer with theRegionalDirector's approval.4The unfair labor practice complaint is the subject of Case31-CA-4402, a companion case to the present one. CHILDREN'S BAPTIST HOMEdren's Village, supraand announcing that, in the areaof resident care centers for emotionally disturbed chil-dren, it would no longer assert its jurisdiction "overthis type of nonprofit institution whose activities arenoncommercial in nature and are intimately connectedwith the charitable purposes of the institution.' Sometime thereafter, on June 18 and 20, 1974, the Employerfiledwith the Board amended exceptions to the Re-gional Director's Report on Objections, and a motionfor reconsideration, contending that the Board's newposition inMing Quongwas controlling in the presentcase, and that the Board, therefore, should decline toassert jurisdiction here.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has duly considered the Employer's ob-jections, the Regional Director's Report on Objections,and the Employer's exceptions and brief, amended ex-ceptions, and motion for reconsideration, and has con-cluded that jurisdiction should be asserted over theEmployer. The Board has furthermore concluded thatthe issues raised by the Employer's Objections 1, d(1)and (2)7 can best be resolved by a hearing.Our decision to assert the Board's discretionary ju-risdiction here is premised on the particular proceduralfacts set forth above, and is compelled, we believe, bytwo considerations essential to the effective and equita-ble enforcement of the Act. First, the Employer failedto file a timely request for review by the Board of theRegional Director's Decision and Direction of Electionas required by Section 102.67 of the Board's Rules andRegulations. Indeed, the Employer's request for reviewof the Region's initial assertion of jurisdiction was filedalmost half a year after issuance of the Direction ofElection-clearly beyond the time limits imposed uponBoard's Rules and Regulations, Series 8, as amended.Nor did the Employer, in its exceptions to the RegionalDirector's report on objections, filed on April 22,.a 1974,raise the issue of jurisdiction.In these circumstances, to suspend the ordinaryprocedural requirements of the Board's Rules and5 In the nature of its services and its impact on commerce, the Employerhere would appear to be comparable to that inMing Quong.However, inview of our disposition of the case,infrawe deem it unnecessary to decidewhetherMing Quongwould be controlling in circumstances not presenthere.6Additionally, the Employer, relying onMing Quong,filed a motion todismiss the unfair labor practices complaint. OnJuly 2,1974, presiding westcoast Administrative Law Judge James T. Barker issued an Order grantingthe Employer's motion to dismiss on the basis ofMing Quong.GeneralCounsel subsequently filed a request for review of the Administrative LawJudge's Order, and that request forms the subject of our Decision in thecompanion Case 31-CA-4402, issued this day, 215 NLRB No. 44.r The Board does not now pass on the Regional Director's recommenda-tion that Employer's Objection 1,c be overruled.307Regulations would be unnecessarily and unwisely toundermine the Board's efforts toguaranteethat allcases be processed with maximum efficiency and equityfor all parties concerned.The second consideration which compels, we believe,our decision to assert the Board's jurisdiction over theEmployer is, as more fully set forth in the companionunfair labor practicecase issuedthis day, 215 NLRBNo. 44 (Case 31-CA-4402), the need to protect thestatutory rights of employees who allegedlyengaged, totheir detriment, in protected concerted activitiesin reli-ance upon the Region's assertionof jurisdiction here.-The record indicates that shortly after theRegion'sassertion of jurisdiction, the Petitioner announced tothe employees that the Board had asserted jurisdictionover the Employer and that they would enjoy the pro-tections of the Act if they engaged in concerted activi-ties in support of the Union. Thereafter, a majority ofthe unit employees having voted for the Petitioner, theEmployer on April 9, 1974, allegedly discharged 13employees for their prounion activities. In these cir-cumstances, for the Board to withdraw its jurisdictionnow would have two unfortunate and unfair conse-quences: first, it would leave the employees open toalleged employer retaliation which they had justifiablybelieved wouldnotresult from their protected con-certed activities; and, second, it would deprive the em-ployees of the fruits of union representation and collec-tive bargaining which they had justifiably believedwouldresult from their protected concerted activities.This we decline to do.8Accordingly' we shall assert jurisdiction over theEmployer here and order that a hearing be held toresolve theissuesraised by the Employer's Objections1,d(1) and (2).ORDERIt is hereby ordered that a hearing be held before aduly designated Hearing Officer for the purpose of re-ceiving evidence to resolve the issues raised by Em-ployer's Objection 1, d(l) and (2), namely whether thePetitioner made material misrepresentationsin claim-ing to have had a 3-year contract with the Vista DelMar home and to have secured specifiedwage increasesin its current negotiations with that home, and to ad-8Finally, it must be stressed that out decision inMing Quong, supra,involved the Board'sdiscretionary,rather than legal, jurisdictional stand-ards. In any event, the issue of such discretionary standards with respect tochild care institutions is not altogether clear at this time and may well haveto be reassessed in light of the recently enacted amendments to the Act,93-PL-390. SeeBeverly Farm Foundation Incorporated,215 NLRB No. 73(Cases 14-CA-7893 and 14-RC-7687). For the reasons indicated herein,we think that the purposes of the Act will best be served here by exercisingour discretion to assert jurisdiction over the representation dispute here.Member Fanning agrees that jurisdiction should be asserted here for thereasons stated.Additionally, however, he would assert jurisdiction here forthe reasons stated in his dissent inMing Quong, supra 308DECISIONSOF NATIONALLABOR RELATIONS BOARDduce such other evidence as is relevant to the issuesraised by Employer's Objections 1, d(1) and (2).IT IS FURTHER ORDERED that the Hearing Officer desig-nated for the purpose of conducting such hearing shallprepare and cause to be served on the parties a reportcontaining resolutions of the credibility of witnesses,findings of fact, and recommendations to the Board asto-the disposition of said Objections.Within 10 daysfrom the date of issuance of such report, any party mayfilewith the Board in Washington, D.C., eight copiesof exceptions thereto. Immediately upon the filing ofsuch exceptions, the party filingthe sameshall serve acopy thereof on the other parties and shall file a copywith theRegionalDirector. If no exceptions are filedthereto, the Board will adopt the recommendations ofthe Hearing Officer.IT IS FURTHER ORDERED that the above-entitled matterbe, and it hereby is, referredtotheRegionalDirectorfor Region 31 for the purpose of conducting such hear-ing, andthat theRegionalDirector be, and he herebyis,authorized to issue notice thereof.